NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

HOWARD LEE HAMILTON,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2190
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Brian A. Iten,
Judge.

Howard Lee Hamilton, pro se.


PER CURIAM.

             Affirmed. See Mansfield v. State, 911 So. 2d 1160 (Fla. 2005); Rivera v.

State, 717 So. 2d 477 (Fla. 1998); Mungin v. State, 689 So. 2d 1026 (Fla. 1995);

Kearse v. State, 662 So. 2d 677 (Fla. 1995).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.